DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claim 2, the following limitation is vague: “to rebalance a computational burden”. The phrase is vague and/or not clear. 
The limitations of claims 9 and 16 parallel claim 2; therefore, they are rejected under the same rationale.

Regarding claim 3, the following limitation is vague: “and based on at least the computing apparatus comprising the memory shutting down, persisting the plurality of access counters on the storage media” The phrase is not clear; also the claim appears to omit reference to the alternative with respect to shutting down.
The limitations of claims 10 and 17 parallel claim 3; therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nickolov et al. US Patent Application Publication No. 2009/0276771 A1 in view of Gulbeden et al. US Patent Application Publication No. 2008/0016021 A1.

Regarding claim 1, Nickolov et al. teaches the following:
A method of optimizing file access, the method 
comprising: identifying a file access event for a first accessed file [note: Abstract; paragraph 0123 events; paragraph 1581, “architecture-aware monitoring with support for custom performance system with counters and REST API for exporting data.”]
based on at least the identified file access event, incrementing a first access counter for the first accessed file in an access list in a memory, the access list comprising a plurality of access counters for a plurality of accessed files, the plurality of access counters including the first access counter [note: paragraph 0588 “Statistics counters relating to various performance and operation statistics counters provided by the application to aid in monitoring, performance, tuning and troubleshooting”, for example, such information may include counter name, description, frequency of updates, etc.; paragraph 1328 “monitoring and tracking of various activities associated with selected resources…”, “usage/activities may be selectively monitored”, different counters may be implemented ];
exporting the first access counter to [note: paragraph 1581 “architecture-   
aware monitoring with support for custom performance system with counters and REST API for exporting data.” ]:
a performance monitoring dashboard, and displaying a value of the first access counter for the first accessed file [note: paragraph 1576, performance dashboard; paragraph 1581 custom performance counters ]; or
a storage allocator, and based on at least the value of the first access counter for the first accessed file, moving the first accessed file between a first storage and a second storage [note: Figure 1, migration; paragraph 1010 “Flexible resource allocation”; paragraph 1030 migrate apps; paragraph 1478 allocation mechanism ];
determining whether: the value of the first access counter for the first accessed 
file meets a first threshold; or a sum of values of the plurality of access counters for the plurality of accessed files meets a second threshold [note:  paragraph 0349 “means to define thresholds”]; and
based on at least the value of the first access counter for the first accessed file meeting the first threshold, or the sum of values of the plurality of access counters for the plurality of accessed files meeting the second threshold, persisting the plurality of access counters on a storage media [note: paragraph 0349 “means to define thresholds” (i.e. thresholds may be defined for a particular protocol or action); paragraph 0939 “alert thresholds, etc.”; paragraph 0607-0608 dashboard page].
Although Nickolov et al. teach the invention as cited, they do not explicitly describe increasing the counters; however Gulbeden et al. describes an embodiment wherein the counter is increased  based on file access event [note: paragraph 0043 “the file access monitor can increase a transition counter for the file.”, based on the threshold]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized file access through the use of file counters and Gulbeden et al.  further details various scenarios that may be implemented with the customized counter as described within Nickolov et al. so as to enhance the end user experience.

Regarding claim 2: “adjusting a threshold…” [note: Nickolov et al., paragraph 0733,  means for adjusting the settings for a dynamically changing system].
Regarding claim 3: “determining whether a computing apparatus comprising the memory is shutting down …” [note: Nickolov et al., TABLE-US-00001 Object operations grid information include shutdown].
Regarding claim 4: “based on at least the value of the first access counter for the first accessed file meeting the first threshold, performing a load balancing operation …” [note: 
Regarding claim 5: “based on at least the value of the first access counter for the first accessed file meeting the first threshold, … generating a security alert” [note: 
Nickolov et al., paragraph 0039,  “alert thresholds”, means for generating security alerts].
	Regarding claim 6: “determining … a file deletion …” [note: Nickolov et al., paragraph 0286 allows user to define, view and edit the list of properties  ].
	Regarding claim 7: “storing user identification or count of file access denials or both in the access list” [note: Nickolov et al., paragraph 0588 counters; paragraph  1579 storage ].

The limitations of claims 8-20 parallel claims 1-7; therefore they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169